Exhibit 10.1
FIFTH AMENDMENT TO CREDIT AGREEMENT
          FIFTH AMENDMENT TO CREDIT AGREEMENT, dated as of May 13, 2009 (this
“Amendment”), among VISTEON CORPORATION, a Delaware corporation (the “Company”),
each subsidiary of the Company party hereto as a borrower (together with the
Company, each a “Borrower” and, collectively, the “Borrowers”), each other
subsidiary of the Company party hereto, the Lenders party hereto, and JPMORGAN
CHASE BANK, N.A. (“JPMorgan”), as Administrative Agent, Issuing Bank and
Swingline Lender.
WITNESSETH:
          WHEREAS the Borrowers, the Lenders party thereto, and JPMorgan, as
Administrative Agent, Issuing Bank and Swingline Lender, have entered into that
certain Credit Agreement, dated as of August 14, 2006, as amended, supplemented
or modified by that certain First Amendment to Credit Agreement and Consent,
dated as of November 27, 2006, that certain Second Amendment to Credit Agreement
and Consent, dated as of April 10, 2007, that certain Third Amendment to Credit
Agreement, dated as of March 12, 2008 and that certain Fourth Amendment and
Limited Waiver to Credit Agreement and Amendment to Security Agreement, dated as
of March 31, 2009 (as so amended, supplemented or modified, the “Credit
Agreement”); capitalized terms used herein and not otherwise defined shall have
the respective meanings assigned to such terms in the Credit Agreement;
          WHEREAS, JPMorgan and Ford Motor Company (“Ford”) are party to that
certain Assignment and Assumption Agreement (the “Assignment Agreement”), dated
as of the date hereof, among Ford, JPMorgan, the other Assignors (as defined in
the Assignment Agreement) party thereto and the Agent pursuant to which Ford
will purchase 100% of the Loans and the other outstanding Obligations under the
Credit Agreement and will assume all of the undertakings, agreements and
liabilities of the Lenders under such Credit Agreement, including with respect
to participations in Letters of Credit;
          WHEREAS, it is a condition precedent to the effectiveness of the
Assignment Agreement that the parties hereto have executed and delivered this
Amendment and this Amendment is effective; and
          WHEREAS, the Borrowers, the Lenders party hereto, the Administrative
Agent, the Issuing Bank and the Swingline Lender desire to amend the Credit
Agreement as provided for herein on the terms and subject to the conditions set
forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:
ARTICLE I
AMENDMENTS
          Section 1.1 Amendment to Section 1.01. Section 1.01 of the Credit
Agreement is hereby amended as follows:
                    (a) New Defined Term. The following new defined term is
hereby inserted in proper alphabetical order:

 



--------------------------------------------------------------------------------



 



          “Fifth Amendment” means that certain Fifth Amendment to Credit
Agreement, dated as of May 13, 2009, among the Borrowers, the Lenders party
thereto, and the Administrative Agent.
                    (b) Amendment to Banking Services. The defined term “Banking
Services” is hereby amended by inserting the phrase “, or by any Bank (or any of
its Affiliates) listed on Schedule 1.01E” immediately after the phrase “by any
Lender or any of its Affiliates”.
                    (c) Amendment to Banking Services Obligations. The defined
term “Banking Services Obligations” is hereby amended by inserting the phrase “,
or to any Bank listed on Schedule 1.01E or any Affiliate of such Bank”
immediately after the phrase “to any Lender or any Affiliate of a Lender”.
                    (d) Amendment to Secured Obligations. The defined term
“Secured Obligations” is hereby amended by (i) inserting the phrase “, or owing
to any Person, including the Persons listed on Schedule 1.01F or any Affiliate
of such Person” immediately after the phrase “Swap Obligations owing to one or
more Lenders or their respective Affiliates that are listed on Schedule 1.01B”
appearing in such definition and (ii) by inserting the phrase “or the Person
party thereto or whose Affiliate is party thereto” immediately following the
phrase “(other than JPMCB or an Affiliate of JPMCB)” appearing in such
definition.
          Section 1.2 Amendment to Section 2.06(a). Section 2.06(a) (Letters of
Credit) of the Credit Agreement is hereby amended by inserting the following
sentence after the first sentence in such Section: “Notwithstanding anything to
the contrary contained herein or in any other Loan Document, JPMCB, as Issuing
Bank, shall not have any obligation to issue any new Letters of Credit on or
after May 1, 2009, nor shall JPMCB, as Issuing Bank, have any obligation to
extend, modify, renew or replace any Letter of Credit outstanding as of May 1,
2009”.
          Section 1.3 Amendment to Section 9.02(b). Section 9.02(b) (Waivers;
Amendments) of the Credit Agreement is hereby amended by inserting the following
at the end of the first sentence ”; provided further that no such agreement
shall amend or modify the definitions of the terms “Banking Services”, “Banking
Services Obligations” and “Secured Obligations” if the effect thereof is to
convert any Banking Services Obligations or Swap Obligations (both as defined as
of the Fifth Amendment) to unsecured Obligations unless the holders of such
Secured Obligations shall consent to such amendment or modification”.
          Section 1.4 Amendment to the Schedules. The Schedules to the Credit
Agreement are hereby amended by (i) inserting Schedule 1.01E as set forth in
Annex A hereto and (ii) replacing the existing Schedule 1.01B with the new
Schedule 1.01B as set forth in Annex C hereto.
ARTICLE II
RELEASE OF CERTAIN FOREIGN COLLATERAL
          Section 2.1 Release. Each of the Lenders hereby directs, the
Administrative Agent, to release, and the Administrative Agent hereby releases,
without representation, recourse or warranty whatsoever, all of its security
interest in the collateral set forth on Schedule I hereto (collectively, the
“Released Collateral”) and the Administrative Agent hereby reassigns any and all
such right, title and interest (if any) that the Administrative Agent may have
in the Released Collateral to the applicable Grantor. For the avoidance of
doubt, notwithstanding any provision of the Intercreditor Agreement, including
Sections 4.2(a) and 6(c) thereof, no release of Collateral contained herein
shall apply to any interest of the Term Loan Creditors (as defined in the
Intercreditor Agreement) in any Term Loan

 



--------------------------------------------------------------------------------



 



Collateral (as defined in the Intercreditor Agreement), which interests shall
remain in effect in accordance with the Term Loan Facility Documents, and to the
extent the Administrative Agent has possession of any stock certificates or
other possessory collateral evidencing any of the Released Collateral, the
Lenders hereby instruct the Administrative Agent to deliver such stock
certificates or other possessory collateral to the Term Loan Agent (as defined
in the Intercreditor Agreement).
          Section 2.2 Other Collateral Unaffected. The release set forth above
is strictly limited to the collateral set forth on Schedule I hereoto and each
Grantor hereby ratifies and reaffirms its grant of liens on or security
interests in the other collateral pursuant to such documents to which such
Grantor is a party as security for the Secured Obligations, and confirms and
agrees that such liens and security interests hereafter secure all of the
Secured Obligations, including, without limitation, all additional Secured
Obligations hereafter arising or incurred pursuant to or in connection with this
Amendment, the Credit Agreement or any other Loan Document.
          Section 2.3 Further Actions. The Administrative Agent agrees, at the
Company’s expense, to cooperate with the Borrowers and to provide the Company
with the information and additional authorization reasonably required or
desirable to effect the release of the Administrative Agent’s security interest
in the Released Collateral.
ARTICLE III
CONDITIONS TO CLOSING
          This Amendment shall become effective when (i) the Borrowers, the
Administrative Agent and the Required Lenders have delivered a duly executed
counterpart of this Amendment to the Administrative Agent (ii) the Borrowers
have paid all fees and expenses due to the Administrative Agent and its counsel
to the extent such fees and expenses have been invoiced prior to the date
hereof.
ARTICLE IV
GENERAL RELEASE; INDEMNITY.
          Section 4.1 General Release. In consideration of, among other things,
Administrative Agent’s and Lenders’ execution and delivery of this Amendment,
the Releasors hereby forever waive, release and discharge, to the fullest extent
permitted by law, each Releasee from the Claims, that such Releasor now has or
hereafter may have, of whatsoever nature and kind, whether known or unknown,
whether now existing or hereafter arising, whether arising at law or in equity,
against the Releasees, based in whole or in part on facts, whether or not now
known, existing on or before the effective date of this Amendment, that relate
to, arise out of or otherwise are in connection with: (i) any or all of the Loan
Documents (including this Amendment) or the transactions contemplated thereby or
any actions or omissions in connection therewith or (ii) any aspect of the
dealings or relationships between or among Borrowers or any of their
Subsidiaries party to any Loan Document, on the one hand, and any or all of the
Administrative Agent or Lenders on the other hand, relating to any or all of the
documents, transactions, actions or omissions referenced in clause (i) hereof.
In entering into this Amendment, the Borrowers and their Subsidiaries party
hereto consulted with, and have been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and hereby agrees and acknowledges that the validity and effectiveness
of the releases set forth above do not depend in any way on any such
representations, acts and/or omissions or the accuracy, completeness or validity
hereof. The provisions of this Section shall survive the termination of this
Amendment, the Credit Agreement, the other Loan Documents, and payment in full
of the Secured Obligations.

 



--------------------------------------------------------------------------------



 



          Section 4.2 Indemnity; Covenant Regarding Released Claims.
                    (a) Each of the Borrowers hereby agrees that it shall be
jointly and severally obligated to indemnify and hold the Releasees harmless in
accordance with Section 9.03 of the Credit Agreement and that such indemnities
in favor of the Releasees shall survive the transfer of the Loans and other
obligations, rights and interests pursuant to the Assignment Agreement.
                    (b) Each of the Borrowers and their Subsidiaries party
hereto, on behalf of itself and its successors, assigns, and other legal
representatives, hereby absolutely, unconditionally and irrevocably, covenants
and agrees with and in favor of each Releasee that it will not sue (at law, in
equity, in any regulatory proceeding or otherwise) any Releasee on the basis of
any Claim released, remised and discharged by any Borrower or any of their
Subsidiaries party hereto pursuant to this Article IV. If any Borrower or any of
their Subsidiaries, or any of their successors, assigns or other legal
representatives violates the foregoing covenant, the Borrowers, each for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation. As used herein, (i) “Claims” shall mean any and all claims
(including, without limitation, crossclaims, counterclaims, rights of set-off
and recoupment), actions, causes of action, suits, debts, accounts, interests,
liens, promises, warranties, damages and consequential damages, demands,
agreements, bonds, bills, specialties, covenants, controversies, variances,
trespasses, judgments, executions, costs or expenses whatsoever; (ii)
“Releasees” shall mean each Indemnitee (as defined in the Credit Agreement); and
(iii) “Releasors” shall mean each of the Borrowers and each of their
Subsidiaries party hereto, on behalf of themselves and their respective agents,
representatives, officers, directors, advisors, employees, subsidiaries,
affiliates, successors and assigns.
ARTICLE V
MISCELLANEOUS
          Section 5.1 Effect of Amendment. Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrowers to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Loan Documents in similar
or different circumstances. All references to the Issuing Bank in the Loan
Documents shall continue to refer to JPMorgan. This Amendment is a Loan Document
executed pursuant to the Credit Agreement and shall be construed, administered
and applied in accordance with the terms and provisions thereof. This Amendment
shall constitute an amendment only and shall not constitute a novation with
regard to the Credit Agreement or any other Loan Document.
          Section 5.2 No Representations by Lenders or Administrative Agent. The
Borrowers hereby acknowledge that they have not relied on any representation,
written or oral, express or implied, by any Lender or the Administrative Agent,
other than those expressly contained herein, in entering into this Amendment.
          Section 5.3 Representations of the Borrowers. Each Borrower represents
and warrants to the Administrative Agent and the Lenders (except that the
Borrowers make no representation (i) as to the continued accuracy of the
representation and warranty contained in Section 3.02 of the Credit Agreement
and (ii) with respect to the second sentence of Section 3.07 of the Credit
Agreement, the Specified

 



--------------------------------------------------------------------------------



 



Default (as defined in the Fourth Amendment and Limited Waiver)) that (a) the
representations and warranties set forth in the Loan Documents (including with
respect to this Amendment and the Credit Agreement as amended hereby) are true
and correct in all material respects on and as of the date hereof with the same
effect as though made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
event such representations and warranties were true and correct in all material
respects as of such date, (b) other than the Specified Default ((as defined in
the Fourth Amendment and Limited Waiver) no Default or Event of Default has
occurred and is continuing, and (c) this Amendment constitutes, and any of the
documents required herein will constitute upon execution and delivery, legal,
valid, and binding obligations of each Borrower and each of their Subsidiaries
party hereto or thereto, each enforceable in accordance with its terms.
          Section 5.4 Successors and Assigns. This Amendment shall be binding
upon the parties hereto and their respective successors and assigns and shall
inure to the benefit of the parties hereto and the successors and assigns of the
Lenders and the Administrative Agent.
          Section 5.5 Headings; Entire Agreement. The headings and captions
hereunder are for convenience only and shall not affect the interpretation or
construction of this Amendment. This Amendment contains the entire understanding
of the parties hereto with regard to the subject matter contained herein and
supersedes all previous communications and negotiations with regard to the
subject matter hereof. No representation, undertaking, promise, or condition
concerning the subject matter hereof shall be binding upon the Administrative
Agent or any other Secured Party unless clearly expressed in this Agreement or
in the other documents referred to herein. No agreement which is reached herein
shall give rise to any claim or cause of action except for breach of the express
provisions of a legally binding written agreement.
          Section 5.6 Severability. The provisions of this Amendment are
intended to be severable. If for any reason any provision of this Amendment
shall be held invalid or unenforceable in whole or in part in any jurisdiction,
such provision shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without in any manner affecting the validity
or enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.
          Section 5.7 Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing any such
counterpart. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment.
          Section 5.8 Costs and Expenses. Subject to the terms set forth in
Section 9.03 of the Credit Agreement, the Borrowers agree, jointly and
severally, to reimburse the Administrative Agent for reasonable, documented out
of pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable documented fees and other reasonable charges and
disbursements of one counsel for the Administrative Agent (and such other local
and foreign counsel as shall be reasonably required), in connection with this
Amendment.
          Section 5.9 Governing Law. The whole of this Amendment and the rights
and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of New York, but giving
effect to federal laws applicable to national banks.
[Remainder of this page is intentionally left blank.]

 



--------------------------------------------------------------------------------



 



Fifth Amendment to Visteon
Credit Agreement
          IN WITNESS WHEREOF, the undersigned have caused this Amendment to be
duly executed and delivered as of the date first above written.

            BORROWERS:

VISTEON CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        ARS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        FAIRLANE HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        GCM/VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        GCM/VISTEON AUTOMOTIVE LEASING SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



Fifth Amendment to Visteon
Credit Agreement

            HALLA CLIMATE SYSTEMS ALABAMA CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        INFINITIVE SPEECH SYSTEMS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON REMANUFACTURING, INCORPORATED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        SUNGLAS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VC AVIATION SERVICES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VC REGIONAL ASSEMBLY & MANUFACTURING, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



Fifth Amendment to Visteon
Credit Agreement

            VISTEON AC HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON CLIMATE CONTROL SYSTEMS LIMITED
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON DOMESTIC HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON FINANCIAL CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON GLOBAL TECHNOLOGIES, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



Fifth Amendment to Visteon
Credit Agreement

            VISTEON GLOBAL TREASURY, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON INTERNATIONAL BUSINESS DEVELOPMENT, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON LA HOLDINGS CORP.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON TECHNOLOGIES, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        TYLER ROAD INVESTMENTS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer     

 



--------------------------------------------------------------------------------



 



Fifth Amendment to Visteon
Credit Agreement

            MIG-VISTEON AUTOMOTIVE SYSTEMS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        OASIS HOLDINGS STATUTORY TRUST


By: U.S. Bank National Association (successor to State Street Bank and Trust
Company of Connecticut, National Association), not in its individual capacity,
but solely as trustee
      By   /s/ Alison D.B. Nadeau         Name:   Alison D.B. Nadeau        
Title:   Vice President        OTHER GRANTORS:


VISTEON ASIA HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON AUTOMOTIVE HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON EUROPEAN HOLDINGS CORPORATION
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



         

Fifth Amendment to Visteon
Credit Agreement

            VISTEON HOLDINGS, LLC
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer        VISTEON INTERNATIONAL HOLDINGS, INC.
      By   /s/ Michael P. Lewis         Name:   Michael P. Lewis        Title:  
Assistant Treasurer   

 



--------------------------------------------------------------------------------



 



Fifth Amendment to Visteon
Credit Agreement

            JPMORGAN CHASE BANK, N.A.
as Administrative Agent, Swingline Lender,
Issuing Bank, and Lender
      By   /s/ Robert P. Kellas         Name:   Robert P. Kellas        
Title:   Executive Director   

 